NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

STATE FARM MUTUAL AUTOMOBILE                     )
INSURANCE COMPANY,                               )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D17-2361
                                                 )
GLORIA KAYE WOLFORD, JUAN C.                     )
LONDONO, and ALEXIS CERON,                       )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed February 14, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Paul L.
Huey, Judge.

Daniel M. Schwarz of Cole, Scott &
Kissane, P.A., Plantation, for Petitioner.

Laura A. Turbe Capaz of Capaz Law
Firm, P.A., Tampa, for Respondent
Alexis Ceron.

No appearance for remaining
Respondents.


PER CURIAM.


               Denied.


CASANUEVA, MORRIS, and SLEET, JJ., Concur.